Title: From James Madison to Tobias Lear, 25 March 1802
From: Madison, James
To: Lear, Tobias


Sir
Department of State. March 25th. 1802.
I have duly received your Letters of Feby 12th. and 28th. the latter of which includes your Journal from Febry 1st. to that date. The latter having but just come to hand, has been but barely perused.
We are fully sensible of the difficulties and anxieties into which you have been thrown by the late occurrences. It is with pleasure that I can console you with an Assurance, that your exertions have appeared to the President to justify his confidence in your zeal and judgment. To these you must still be referred in a great degree, for the conduct best adapted to the fluctuations and contingencies in which you are placed. A thorough recognition of the authority of the French Republic; a cultivation of good understanding with the chiefs deputed by it to St. Domingo, and a patronage of our rights and interests, both national and individual, form the outline by which you must be guided. As it may be satisfactory to you, to see the ground taken in our communications with Mr. Pichon and Admiral Villaret, in relation to the present state of things, I enclose herewith copies of the Answers to a note of the former to the Secretary of State, and to a letter from the latter to the President. You will also receive a sett of Newspapers, in which you will find the late proceedings of Congress, and other ocurrences at home, as well as accounts from abroad.
The frequency and particularity of your communications are justified, by the importance of the scene in which your trust is to be executed, and will continue to be acceptable. With great respect &c. &c.
J. M.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:462–64, 499–522.



   
   JM to Pichon, 25 Mar. 1802, and JM to Villaret, 25 Mar. 1802.


